Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment filed 04 November 2019 has been entered. Claims 13 – 15 have been withdrawn. Claims 1 – 12 and 16 – 18 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With reference to Figure 7, Claim 4 requires the main body (512) to be between the guiding portion (511) and the pin (53). No embodiment other than that of Figure 7, with the guiding portion (511) adjacent the pin (53), is evident.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolin (US 8281607 B2) in view of Babin et al (US 6375086 B1).

Regarding Claim 1, Dolin teaches (Figs 1-3) a valve with “a valve core assembly (110), an electronic control portion (135) and a stator assembly (130), wherein the valve core assembly (110) comprises a valve port (114, at 130), a valve core (130, at 114) 
…the valve port is arranged in a valve seat (at 130, inherent in order for the valve to close), 
…the electronic control portion (135) is configured to control the stator assembly (col 5, ll 53-54), 
…and the electronic expansion valve further comprises a sensor (132), the sensor is a temperature sensor or a pressure sensor (132) or a temperature and pressure sensor, the electronic control portion (135) comprises an electronic control board (139), and the stator assembly and the sensor are electrically connected with the electronic control board (col 5, line 62-col 6, line 2).” 
Dolin does not explicitly teach specific details of the valve.
Babin teaches a rotor and stator (inherent in a stepper motor such as feature 16) that drives a valve core (40) to open and close a valve port (20, at 44) in an expansion valve (12).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to simply substitute the working parts of the valve of Babin for the working parts of Dolin in order to yield the expected outcome of controlling refrigerant flow as taught by Babin (see Abstract).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolin (US 8281607 B2) in view of Babin et al (US 6375086 B1) as applied to Claim 1, above, and further in view of Gilman et al (US 20160109317 A1).

Regarding Claim 2, “the sensor (Dolin, 132) comprises a body” and at least a sensing head (inherent) and a connector, of which a pin is a notoriously well-known type. See column 5 at lines 12 and 67. Note that any electrical connection is read as a “direct” electrical connection and in any case is not patentably distinct, as board-mounted pin connections are notoriously well-known in the art and Official Notice is hereby taken of this fact.
However, Dolin is silent as to most of the specific constructional details of the sensor(s).
Gilman teaches a sensor, which may be a pressure, temperature, or pressure and temperature sensor (para [0016]) with a “sensing head (7) and a pin (17), the sensing head and the pin are respectively arranged at two ends of the sensor body (2)”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dolin in view of Babin to include specific sensor structure, including that of pins and a sensing head at two ends of a body as taught by Gilman, in order to yield the predictable result of providing a sensor with mounting, connection and sensing features in a desired configuration.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolin (US 8281607 B2) in view of Babin et al (US 6375086 B1), and further in view of Gilman et al (US 20160109317 A1) as applied to Claim 2, above, and further in view of Torrence (US 4835976 A).

Regarding Claim 16, Dolin as modified does not teach a protective cover.
However, it is notoriously well-known in the art to provide control units or circuits with covers to protect against physical and environmental effects, as well as to provide a more aesthetically appealing device.
For example, Torrence (Figs 1-2) teaches an enclosed controller and circuit, where sensors (38, 42, 44) plug directly into the controller via pins. The controller (40) includes an inner cavity (inherent for the circuit), an upper housing (top of 40) and a lower housing (bottom of 40) with holes (as depicted in Fig 1) for the protruding pins of the sensors (38, 42, 44). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dolin in view of Babin to include a control circuit housing as taught by Torrence in order to yield the predictable result of providing protection for the circuit as discussed above, thus improving reliability of the device.
While Torrence does not explicitly teach a multi-piece controller housing (though a person of ordinary skill would expect this in order to place the circuit within the housing), such a design is not patentably distinct.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the controller housing of the combination of multiple pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). For example, such a design would assist with maintenance or replacement of the circuit, thus reducing cost.

Claim(s) 3, 5, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolin (US 8281607 B2) in view of Babin et al (US 6375086 B1) as applied to Claim 1, above, and further in view of Torrence (US 4835976 A).

Regarding Claim 3, Dolin as modified does not teach a protective cover.
However, it is notoriously well-known in the art to provide control units or circuits with covers to protect against physical and environmental effects, as well as to provide a more aesthetically appealing device.
For example, Torrence (Figs 1-2) teaches an enclosed controller and circuit, where sensors (38, 42, 44) plug directly into the controller via pins. The controller (40) includes an inner cavity (inherent for the circuit), an upper housing (top of 40) and a lower housing (bottom of 40) with holes (as depicted in Fig 1) for the protruding pins of the sensors (38, 42, 44). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dolin in view of Babin to include a control circuit housing as taught by Torrence in order to yield the predictable result of providing protection for the circuit as discussed above, thus improving reliability of the device.
While Torrence does not explicitly teach a multi-piece controller housing (though a person of ordinary skill would expect this in order to place the circuit within the housing), such a design is not patentably distinct.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the controller housing of the combination of multiple pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). For example, such a design would assist with maintenance or replacement of the circuit, thus reducing cost.

Dolin as modified further teaches a valve in which:

Regarding Claim 5, “the electronic expansion valve (Dolin, 110) further comprises a valve body (112), and the valve body comprises a first inlet (116), a first outlet (118), a second inlet (122) and a second outlet (124); a first channel (114) is formed between the first inlet and the first outlet, and a second channel (120) is formed between the second inlet and the second outlet; at least part of the valve seat (at 130) is arranged in the first channel (114) or a first chamber in communication with the first channel, and the sensing head (of 132) is located in the second channel (120) or a second chamber in communication with the second channel; and the sensor (132) is directly welded to and fixedly connected to the valve body (112) in a sealing manner (sealed attachment is inherent to contain pressure in a valve), or the sensor is fixedly connected to the valve body through a first position-limiting portion, and the first position-limiting portion at least limits rotation of the sensor relative to the valve body.”
While Dolin as modified does not explicitly teach welding, Official Notice is hereby taken that welding as a means of attachment is notoriously well-known in the art.

Regarding Claim 11, “…the electronic control portion (Dolin, 135) and the stator assembly (of 130) are arranged side by side on a same side (see Figs 2, 3) of the valve body (112), the electronic control board (139) is perpendicular to the sensor (132), and the sensor (132) is parallel to a central axis of the valve core (of 130; that is, at least some arbitrary axis of the valve core is parallel to at least some portion of the sensor).”
While Dolin as modified does not explicitly teach the lower housing being fixed to the stator assembly by injection molding, the patentability of a product does not depend on its method of production. See MPEP §2113. Note that the valve core (at 130) is necessarily or inherently fixed to the lower housing (Torrence, bottom of 40, via Dolin, 112) in order to form a complete valve unit.

Regarding Claim 12, “the electronic control portion (Dolin, 135) is arranged in parallel with the stator assembly (of 130; see Figs 2, 3) on a same side of the valve body (112), the electronic control board (139) is perpendicular to the sensor (132), and the sensor is parallel to a central axis of the valve core (of 130; that is, at least some arbitrary axis of the valve core is parallel to at least some portion of the sensor).”
While Dolin as modified does not explicitly teach the lower housing being fixed to the stator assembly by injection molding, the patentability of a product does not depend on its method of production. See MPEP §2113. Note that the valve core (at 130) is necessarily or inherently fixed to the lower housing (Torrence, bottom of 40, via Dolin, 112) in order to form a complete valve unit.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolin (US 8281607 B2) in view of Babin et al (US 6375086 B1), and further in view of Torrence (US 4835976 A) as applied to Claim 5, above, and further in view of Gilman et al (US 20160109317 A1).

Regarding Claim 6, Dolin as modified does not teach specific sensor structure, other than protruding pins (Torrence, such as at 38, 42, 44).
Gilman teaches (Figs 2a, 2b, 4) internal threads (20), external threads (11) corresponding to a chamber (of 12), an intercommunicating hole (through 12) through which the sensor (7) can pass, and a flange (see Fig 4, at top of 12) that is larger than the main body of the sensing unit and that cannot pass through the hole (of 12), and a position limiting portion (the bottom of the flange).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dolin in view of Babin and Torrence to include threads and a flange and limiting portion as taught by Gilman, thus providing a means of securing the sensor at the correct depth within the valve body.
Note that the sensor of Dolin in view of Torrence incorporating the flange of Gilman would necessarily have the flange between the pins and main body such that the pins could still make contact with the controlling unit as in Torrence.

Allowable Subject Matter
Claims 7 – 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753